DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/552,849, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application does not include new figure 15 or the discussion thereof which is the basis for supporting the operational limit based on criteria sensed by the environmental sensor. It appears the current application should be considered a CIP of the prior filed application given the introduction of new matter into the specification and figures at filing.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The concept of limiting vehicle speed based on the lesser of two distances measured by a distance sensor and a proximity sensor does not appear to be discussed in the specification as filed.  In so far as Applicant believes that support for this feature exists, Examiner requests that Applicant note where such support may be found in the specification.

Claim 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 refer to a “stability polygon” as if it is a structural element of the vehicle.  This is confusing and indefinite as the stability polygon is a feature of the controller or control scheme rather than a physical element of the vehicle.  Clarification is required.
Claims 10 and 23 include additional language after (or as a part of) the second criteria.  For instance, claim 10 includes “by not causing the net resultant force vector to point outside the stability polygon and without pitching the load from the vehicle.”  This language is unclear as it seems redundant to the first and second criteria and is included in a manner that suggests it is part of the second criteria (it isn’t separated by any punctuation etc.).  It is unclear what this language means or how claims 10 and 23 vary from claims 1 and 16 from which they depend.  Claims 11-15 and 24-28 simply recite features from earlier dependent claims but depending from claims 10 and 23, respectively, as if these claims introduce some new requirements.  Given the indefinite nature of these claims prior art has not been applied to them at this time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, 16, 19-22 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 11,305,650 to Chandrasekar in view of US 2010/0204891 to Biggerstaff.
Regarding claim 1 Chandrasekar discloses a vehicle comprising:; a processor (104); an environmental sensor (localization sensor 102 and/or RFID tag reader) communicating with the processor; and one or more vehicle condition sensors (at least a speed sensor is needed to automatically comply with speed zones during automatic navigation, col. 4) communicating with the processor; the processor is further programmed to determine an operational limit based on signals from the environmental sensor (determine speed zone based on location); and the processor is further programmed to bring the vehicle into compliance with the operational limit (vehicle is limited to speed zone max speed).
Chandrasekar does not disclose a stability polygon associated with the vehicle, wherein the processor is programmed to determine at least one of (i) whether a net resultant force vector points within the stability polygon and (ii) whether a load will be pitched from the vehicle based on signals from the one or more vehicle condition sensors; and the processor is further programmed to bring the vehicle into compliance with the operational limit without at least one of (i) causing the net resultant force vector to point outside the stability polygon and (ii) pitching the load from the vehicle.
Biggerstaff teaches a control scheme for a vehicle including a stability polygon (see figure 4) associated with the vehicle, wherein the processor is programmed to determine at least one of (i) whether a net resultant force vector points within the stability polygon (para 0042) and (ii) whether a load will be pitched from the vehicle based on signals from the one or more vehicle condition sensors; and the processor is further programmed to bring the vehicle into compliance with the operational limit without at least one of (i) causing the net resultant force vector to point outside the stability polygon (para 0042) and (ii) pitching the load from the vehicle in order to provide acceleration/deceleration without tipping the vehicle (para 0042).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Chandrasekar, to include a stability polygon associated with the vehicle, wherein the processor is programmed to determine at least one of (i) whether a net resultant force vector points within the stability polygon and (ii) whether a load will be pitched from the vehicle based on signals from the one or more vehicle condition sensors; and the processor is further programmed to bring the vehicle into compliance with the operational limit without at least one of (i) causing the net resultant force vector to point outside the stability polygon and (ii) pitching the load from the vehicle, as taught by Biggerstaff, in order to provide acceleration/deceleration without tipping the vehicle.
	Regarding claims 2 and 29 Chandrasekar discloses the processor is further programmed to provide an indication of the operational limit to an operator (col. 7 lines 44-48).
Regarding claims 3 and 30 Chandrasekar discloses the indication of the operational limit comprises a visual indication (col. 7 lines 44-48).
Regarding claims 6 and 19 Chandrasekar discloses the environmental sensor comprises a geo-fence sensor; the processor is further programmed to determine whether the vehicle is in a predetermined area based on signals from the geo-fence sensor; and the processor is further programmed to determine the operational limit is associated with a predetermined area based on determining the vehicle is in the predetermined area (RFID tags and readers see col. 7).
Regarding claims 7  and 20 Chandrasekar discloses the operational limit comprises a maximum vehicle speed allowed in the predetermined area (speed zones).
Regarding claims 8 and 21 Chandrasekar discloses the geo-fence sensor comprises a receiver configured to receive signals from beacons indicating the predetermined area (RFID tags and readers).
Regarding claims 9 and 22 Chandrasekar discloses the geo-fence sensor comprises a receiver (RFID reader) configured to receive a signal indicating whether the vehicle is in a predetermined area based on location services (see col. 7).
Regarding claim 16 Chandrasekar discloses a method of operating a vehicle, a processor (104), an environmental sensor (localization sensor 102 and/or RFID tag reader) communicating with the processor, and one or more vehicle condition sensors (at least a speed sensor is needed to automatically comply with speed zones during automatic navigation, col. 4) communicating with the processor; the method comprising:; via the processor, determining a vehicle operational limit based on signals from the environmental sensor (determining if vehicle is in a speed zone); and via the processor, causing the vehicle to comply with the vehicle operational limit (limiting speed to speed zone max speed).
Chandrasekar does not disclose a vehicle comprising a stability polygon associated with the vehicle, via the processor, determining at least one of (i) whether a net resultant force vector points within the stability polygon and (ii) whether a load will be pitched from the vehicle based on signals from the one or more vehicle condition sensors and causing the vehicle to comply with the vehicle operational limit without at least one of (i) causing the net resultant force vector to point outside the stability polygon and (ii) pitching the load from the vehicle.
Biggerstaff teaches a vehicle comprising a stability polygon (figure 4) associated with the vehicle, via the processor, determining at least one of (i) whether a net resultant force vector points within the stability polygon (para 0042) and (ii) whether a load will be pitched from the vehicle based on signals from the one or more vehicle condition sensors and causing the vehicle to comply with the vehicle operational limit without at least one of (i) causing the net resultant force vector to point outside the stability polygon (para 0042) and (ii) pitching the load from the vehicle in order to provide acceleration/deceleration without tipping the vehicle (para 0042).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Chandrasekar, to include, a stability polygon associated with the vehicle, via the processor, determining at least one of (i) whether a net resultant force vector points within the stability polygon and (ii) whether a load will be pitched from the vehicle based on signals from the one or more vehicle condition sensors and causing the vehicle to comply with the vehicle operational limit without at least one of (i) causing the net resultant force vector to point outside the stability polygon and (ii) pitching the load from the vehicle as taught by Biggerstaff, in order to provide acceleration/deceleration without tipping the vehicle.

Claim(s) 1, 4-5, 16, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,207,673 to Pulskamp in view of US 2010/0204891 to Biggerstaff.
Regarding claim 1 Pulskamp discloses a vehicle comprising:; a processor (103); an environmental sensor (obstacle sensors 76) communicating with the processor; and one or more vehicle condition sensors (at least a speed sensor is needed to automatically comply with speed zones during automatic navigation, col. 12) communicating with the processor; the processor is further programmed to determine an operational limit based on signals from the environmental sensor (see figure 11, determining speed limit based on object range); and the processor is further programmed to bring the vehicle into compliance with the operational limit (vehicle is limited to speed zone max speed).
Pulskamp does not disclose a stability polygon associated with the vehicle, wherein the processor is programmed to determine at least one of (i) whether a net resultant force vector points within the stability polygon and (ii) whether a load will be pitched from the vehicle based on signals from the one or more vehicle condition sensors; and the processor is further programmed to bring the vehicle into compliance with the operational limit without at least one of (i) causing the net resultant force vector to point outside the stability polygon and (ii) pitching the load from the vehicle.
Biggerstaff teaches a control scheme for a vehicle including a stability polygon (see figure 4) associated with the vehicle, wherein the processor is programmed to determine at least one of (i) whether a net resultant force vector points within the stability polygon (para 0042) and (ii) whether a load will be pitched from the vehicle based on signals from the one or more vehicle condition sensors; and the processor is further programmed to bring the vehicle into compliance with the operational limit without at least one of (i) causing the net resultant force vector to point outside the stability polygon (para 0042) and (ii) pitching the load from the vehicle in order to provide acceleration/deceleration without tipping the vehicle (para 0042).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Pulskamp, to include a stability polygon associated with the vehicle, wherein the processor is programmed to determine at least one of (i) whether a net resultant force vector points within the stability polygon and (ii) whether a load will be pitched from the vehicle based on signals from the one or more vehicle condition sensors; and the processor is further programmed to bring the vehicle into compliance with the operational limit without at least one of (i) causing the net resultant force vector to point outside the stability polygon and (ii) pitching the load from the vehicle, as taught by Biggerstaff, in order to provide acceleration/deceleration without tipping the vehicle.
Regarding claims 4 and 17 Pulskamp discloses the environmental sensor comprises at least one of a distance sensor and a proximity sensor; and the operational limit is a maximum vehicle speed that is based on a distance to an object as determined by at least one of the distance sensor and the proximity sensor (see figure 11 and col. 13 lines 6-25).
Regarding claims 5 and 18 Pulskamp discloses the environmental sensor comprises both the distance sensor and the proximity sensor (see col. 13 lines 6-25); and the operational limit is a maximum vehicle speed that is based on a distance to an object that is the lesser distance determined by the distance sensor and the proximity sensor (closest object/zone determines the limit, see figure 11).
Regarding claim 16 Pulskamp discloses a method of operating a vehicle, a processor (103), an environmental sensor (76) communicating with the processor, and one or more vehicle condition sensors (at least a speed sensor is needed to automatically comply with speed zones during automatic navigation, col. 12) communicating with the processor; the method comprising:; via the processor, determining a vehicle operational limit based on signals from the environmental sensor (see figure 11); and via the processor, causing the vehicle to comply with the vehicle operational limit (limiting speed to max speed, col. 12).
Pulskamp does not disclose a vehicle comprising a stability polygon associated with the vehicle, via the processor, determining at least one of (i) whether a net resultant force vector points within the stability polygon and (ii) whether a load will be pitched from the vehicle based on signals from the one or more vehicle condition sensors and causing the vehicle to comply with the vehicle operational limit without at least one of (i) causing the net resultant force vector to point outside the stability polygon and (ii) pitching the load from the vehicle.
Biggerstaff teaches a vehicle comprising a stability polygon (figure 4) associated with the vehicle, via the processor, determining at least one of (i) whether a net resultant force vector points within the stability polygon (para 0042) and (ii) whether a load will be pitched from the vehicle based on signals from the one or more vehicle condition sensors and causing the vehicle to comply with the vehicle operational limit without at least one of (i) causing the net resultant force vector to point outside the stability polygon (para 0042) and (ii) pitching the load from the vehicle in order to provide acceleration/deceleration without tipping the vehicle (para 0042).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Pulskamp, to include, a stability polygon associated with the vehicle, via the processor, determining at least one of (i) whether a net resultant force vector points within the stability polygon and (ii) whether a load will be pitched from the vehicle based on signals from the one or more vehicle condition sensors and causing the vehicle to comply with the vehicle operational limit without at least one of (i) causing the net resultant force vector to point outside the stability polygon and (ii) pitching the load from the vehicle as taught by Biggerstaff, in order to provide acceleration/deceleration without tipping the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3652